Citation Nr: 1228913	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2003, for the grant of service connection for cervical spondylosis.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar, cervical and thoracic spine disabilities.

3.  Entitlement to an initial evaluation in excess of 10 percent for scoliosis and spondylosis of the thoracic spine.

4.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.  

5.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1971 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2008, July 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2007 rating decision granted the appellant's claim for entitlement to service connection for cervical spondylosis with an evaluation of 30 percent effective April 2, 2003, the June 2008 rating decision granted entitlement to an effective date of October 23, 1990, for scoliosis and spondylosis of the thoracic spine with a 10 percent rating therefrom, the July 2009 rating decision denied service connection for erectile dysfunction and entitlement to SMC based on loss of use of a creative organ, and the December 2009 rating decision denied entitlement to SMC based on aid and attendance/housebound.  

The Board notes that the appellant completed an appeal to the Board on the issue of entitlement to service connection for a higher evaluation for scoliosis, degenerative disc disease, and degenerative joint disease of the lumbar spine with radiculopathy, which was remanded by the Board in July 2007.  The evaluation was increased to 60 percent disabling effective January 31, 2000, in a July 2007 rating decision.  In a September 2007 statement, the appellant's representative stated that the appellant no longer appealed the issue.  The Board also notes that the appellant submitted a notice of disagreement with the effective date of service connection for his thoracic spine disability in September 2007.  A June 2008 rating decision granted an earlier effective date of October 23, 1990, for the grant of service connection for scoliosis and spondylosis of the thoracic spine.  In a January 2009 statement, the appellant's representative noted that the appellant did not disagree with the grant of an effective date of October 23, 1990, for the grant of service connection for scoliosis and spondylosis of the thoracic spine.  Thus, the appellant's appeals on these issues were withdrawn and the issues are not before the Board.

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar, cervical and thoracic spine disabilities, entitlement to an initial evaluation in excess of 10 percent for scoliosis and spondylosis of the thoracic spine, entitlement to SMC based on aid and attendance/housebound and entitlement to SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's representative submitted a statement and medical evidence, received by VA on July 31, 2000, that can be construed as an informal claim for entitlement to service connection for a cervical spine disability.


CONCLUSION OF LAW

The criteria for an effective date of July 31, 2000, but no earlier, for the award of service connection for cervical spondylosis have been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.400 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.

The rating decision on appeal granted service connection for cervical spondylosis.  The appellant's appeal of the effective date assigned for the award of service connection for cervical spondylosis is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the appellant's appeal as to the effective date assigned for cervical spondylosis triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The issue of entitlement to service connection for cervical spondylosis was first identified by the Board in a May 2006 remand, as potentially part of the appellant's claim for entitlement to service connection for scoliosis, which was granted by the Board in March 2003.  

A June 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant laws and regulations applicable in adjudicating the issue on appeal.  A November 2007 VCAA letter informed the appellant of how VA determines an effective date.  The Veteran was thus informed of what was necessary to substantiate the issue on appeal.  In any event, the outcome of this claim depends exclusively on documents which are already contained in the appellant's claims file.  The Court has held that an appellant claiming entitlement to an earlier effective date is not prejudiced by failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Accordingly, no notice is required.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).

Duty to Assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records, private treatment records and VA treatment records.  Additionally, the claims file contains the appellant's lay statements in support of his claim.  The Board has carefully reviewed his statements and concludes that there has been no identification of further available evidence not already of record.  Additionally, as noted above, the outcome of the appellant's earlier effective date claim depends exclusively on documents which are already contained in the appellant's claims file.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Earlier Effective Date: Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2011).

In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2011).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2011).

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to an effective date earlier than April 2, 2003, for the grant of service connection for cervical spondylosis.  The appellant specifically contends that he is entitled to an effective date of October 23, 1990.

On October 23, 1990, the appellant requested that his original application for compensation be amended to include his back.  He stated that scoliosis was noted on his physical with the VA, shortly after his discharge from service.  He also stated that he wanted to amend his original claim for compensation to add scoliosis.  The appellant submitted private treatment records concerning his spine.  A December 1972 VA chest X-ray showed some right concavity scoliosis limited to the mid thoracic vertebra.  An August 1987 private treatment record reflects that the appellant had lateral scoliosis, with multiple diminished disc spaces, and obvious spinal malalignment at the thoracic/lumbar junction and lumbar/sacral junction.  An August 1987 note from L.C.C., M.D., reflects that a review of the lateral films of the lumbar spine dated in July 1987 showed a moderate degree of scoliosis with the convexity directed to the left, apex of curve at L1.  The disc spaces between L1 and 2 and between L3 and 4 were markedly narrowed with osteoblastic and osteophytic reaction on adjacent bone margins and slight malalignment between T12 and L1 and also between L3 and L4.  

In an October 1990 rating decision, the RO denied the appellant's claim for entitlement to service connection for scoliosis.  The Veteran appealed that determination to the Board, and in a February 1992 decision, the Board denied service connection for scoliosis.  In a December 1993 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) (then United States Court of Veterans Appeals) vacated and remanded the Board decision.  In December 1994, the RO again denied the appellant's claim for entitlement to service connection for scoliosis, and in April 1999, the Board held that the appellant's claim was not well grounded.  The appellant appealed the decision to the Court, and in May 2000, the Court vacated the April 1999 Board decision and granted a joint motion for remand.  In October 2000, the Board remanded the appellant's claim for entitlement to service connection for scoliosis.  In March 2003, the Board granted the appellant's claim for entitlement to service connection for scoliosis.  

In an August 2003 rating decision, the RO implemented the Board's grant of service connection for scoliosis, with degenerative disc disease and degenerative joint disease of the lumbar spine, with an evaluation of 40 percent effective October 23, 1990.  The RO denied the appellant's claim for entitlement to service connection for cervical spondylosis, also claimed as limitation of motion of the cervical spine.  The appellant appealed the rating decision.  In May 2006 the Board remanded the claim.  In a July 2007 rating decision, the RO granted entitlement to service connection for cervical spondylosis with an evaluation of 30 percent, effective April 2, 2003.  The RO noted that the effective date of April 2, 2003 was the date they received his new claim from his representative, as the new evidence in conjunction with the prior evidence of record, substantially supported the decision and he continuously prosecuted the prior claim.

The evidence received on April 2, 2003, included a copy of evidence previously submitted by the appellant's representative in July 2000.  In a statement dated in July 2000 and received by VA on July 31, 2000, the appellant's representative requested that the Board refer the enclosed additional pertinent evidence to the agency of original jurisdiction for review and preparation of a supplemental statement of the case.  The evidence included Interrogatories to a Medical Professional, completed by A.T.N., M.D., on July 13, 2000.  Dr. A.T.N. stated that the appellant had severe cervical, thoracic and lumbar spondylosis with cervical myeloradiculopathy and cauda equina syndrome.  Dr. A.T.N. opined that it was more likely than not that his current conditions were linked to an accident in service.  In an Addendum also dated July 13, 2000, Dr. A.T.N. noted that the appellant had severe limitation of motion of the cervical spine.  The July 2000 addendum was also submitted by the representative in the evidence received in April 2003.    

The Board must consider whether the evidence from the appellant's representative received on July 31, 2000 could serve as an informal claim in order to entitle the appellant to an earlier effective date.  In this regard, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet.App. 377 (1999).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The evidence received on July 31, 2000, was relevant to the appellant's claim for entitlement to service connection for a cervical spine disability.  Dr. A.T.N. specifically opined that it was more likely than not that the appellant's cervical, thoracic and lumbar spondylosis was linked to an in-service accident.  Significantly, in the July 2007 rating decision, the RO noted that it assigned an effective date of April 2, 2003 because it was the date of the appellant's claim.  The RO noted that the new evidence in conjunction with the prior evidence of record substantially supported the decision and he continuously prosecuted the prior claim.  The new evidence referenced by the RO included the July 2000 Addendum from Dr. A.T.N. indicating that the appellant had severe limitation of motion of the cervical spine, which had been previously received on July 31, 2000.  Resolving the benefit of the doubt in favor of the appellant, the Board finds that the evidence received on July 31, 2000 can be construed as an informal claim for entitlement to service connection for cervical spondylosis.  

Although the appellant contends that he is entitled to an effective date of October 23, 1990, the Board finds that there was no informal claim for entitlement to service connection for a cervical spine disability prior to July 31, 2000.  As noted above, on October 23, 1990, the appellant requested that his original application for compensation be amended to include his back.  He specifically noted that the scoliosis was noted on a VA physical and that he wanted to amend his original claim for compensation to add scoliosis.  The appellant did not reference a cervical spine disability.  Moreover, he is service-connected for cervical spondylosis, and there is no evidence he has ever had scoliosis of the cervical spine.  The appellant submitted treatment records relating to the lumbar and thoracic spine.  The records did not indicate that the appellant had a cervical spine disability.  Consequently, the Board finds that the appellant is not entitled to an effective date earlier than July 31, 2000, for entitlement to service connection for cervical spondylosis.

In sum, resolving doubt in favor of the appellant, the Board finds that an informal claim for a cervical spine disability was received on July 31, 2000.  Thus, the Board finds that the appellant is entitled to an effective date of July 31, 2000, but no earlier, for the grant of entitlement to service connection for cervical spondylosis.  

ORDER

Entitlement to an effective date of July 31, 2000, but no earlier, for the award of service connection for cervical spondylosis is granted.


REMAND

In regard to the appellant's claims for entitlement to a higher initial rating for scoliosis and spondylosis of the thoracic spine, entitlement to SMC for aid and attendance, entitlement to service connection for erectile dysfunction, and entitlement to SMC for loss of use of a creative organ, the Board finds that additional development is necessary.

In regard to the appellant's claim for entitlement to service connection for erectile dysfunction, the record includes a June 2009 VA opinion regarding whether the appellant's erectile dysfunction is related to his service-connected spine disabilities.  The VA examiner found that the appellant's erectile dysfunction was less likely as not caused by or a result of the appellant's spine disability.  She stated that there was no evidence of aggravation.  The VA examiner stated that her rationale included a medical literature review, medical record review and clinical experience.  She stated that spine disease did not cause erectile dysfunction.  She noted that the appellant had stated to previous VA examiners that his medications have no side effects other than constipation.  She also noted that the appellant has not had spine surgery that could possibly have damaged nerves.  The examiner stated that the appellant's primary provider stated no cause for the erectile dysfunction and there was no objective evidence that the appellant's service-connected spine disease had caused or aggravated erectile dysfunction.

The Board finds that the June 2009 VA opinion is inadequate.  In his February 2009 claim for entitlement to service connection for erectile dysfunction, the appellant specifically asserted that erectile dysfunction was a side effect of medications he is prescribed for his spinal cord problem.  However, the examiner did not address whether the medications the appellant took for his spine disability could have caused or aggravated erectile dysfunction.  Additionally, in her rationale, the VA examiner noted that the appellant had not reported any side effects from his medications at previous VA examinations.  However, as a lay person, the appellant is not competent to report whether he has experienced symptoms due to a medication.  Thus, his previous statements are not relevant to the opinion.  Additionally, as the VA treatment record diagnosing the appellant with erectile dysfunction contains limited information regarding the onset of the appellant's symptoms, it would have been helpful to obtain a full VA examination in which the appellant could have been questioned about the specific onset of his symptoms.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the claim must be remanded for a new VA examination regarding whether the appellant's erectile dysfunction is related to a service-connected disability.   

The appellant's claim for entitlement to SMC based on loss of use of a creative organ is inextricably intertwined with the appellant's claim for entitlement to service connection for erectile dysfunction, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to special monthly compensation based on loss of use of a creative organ must also be remanded.

The appellant contends that he is entitled to an initial rating in excess of 10 percent for service-connected scoliosis and spondylosis of the thoracic spine from October 23, 1990.  The appellant last had a VA examination evaluating his thoracic spine in June 2005, more than five years ago.  A September 2009 VA treatment record indicated the appellant had complaints of back pain.  An October 2010 VA treatment record indicates the appellant reported his bilateral arms were going numb.  He also reported that he had fallen two or more times within the last six months and used a cane in October 2010.  Another October 2010 VA treatment record indicated that the appellant wore a back brace that was medically necessary for him to use due to his scoliosis.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);  VAOPGCPREC 11-95 (1995).  As the previous examination was more than five years ago and VA treatment records indicate the appellant's condition may have worsened, the case must be remanded to afford the appellant an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected thoracic spine disability.  

In February 2012, VA received copies of VA treatment records from the appellant's representative dated from September 2009 to October 2010.  The records indicate that the appellant has continued to receive treatment at VA for his back conditions and erectile dysfunction.  Virtual VA records include VA treatment records added in April 2012 relating to erectile dysfunction and special monthly compensation.  Although part of the appellant's VA treatment records have been associated with the claims file and virtual VA records, it does not appear that all of the appellant's VA treatment records have been obtained.  As the appellant may have received additional treatment at VA for his back and erectile dysfunction, any missing records may be relevant to the appellant's claims.  Thus, the appellant's outstanding VA treatment records should be associated with the claims file or virtual VA records.

Additionally, the VA treatment records noted above were associated with the claims file and virtual VA records after the most recent statement of the case was issued.  However, there is no indication that the RO has considered them in reaching its determinations, as a supplemental statement of the case was not issued.  See 38 C.F.R. § 19.31 (2012).  Thus, a supplemental statement of the case should be issued on the issued as to the remaining issues, as warranted.

The Board also finds that a remand for an additional examination is necessary to determine whether the appellant's service-connected disabilities require the need for the regular aid and attendance of another person.  The appellant contends that he is entitled to SMC for aid and attendance under 38 C.F.R. § 3.352(a), which provides that the criteria for determining aid and attendance include the "inability of claimant to dress or undress himself (herself)," and the "frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.)"  The appellant stated that it is necessary for someone to help him with putting his back brace on.  In the October 2010 VA treatment record, a VA physician noted that the appellant could not take his back brace on and off by himself.  He also noted that the back brace was medically necessary for him due to his scoliosis.  A January 2012 letter from another VA physician also states that the appellant's back brace is medically necessary due to lower back pain and scoliosis.  The VA physician noted that the appellant could not put on and take off the back brace without assistance.  

As noted above, the criteria for determining aid and attendance include the frequent need of adjustment of any special orthopedic appliance which by reason of the particular disability cannot be done without aid.  It is not clear from the VA physicians' and the appellant's statements why he is unable to take the back brace on and off without assistance, and whether it is due to his back disability.  
As the relevant regulation clearly notes that the adjustment of appliances which normal persons would be unable to adjust without aid does not satisfy the criteria and the record is unclear, a VA examination is necessary to determine whether he is entitled to SMC for aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete VA treatment records from August 2002 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file or virtual VA records, schedule the appellant for an appropriate VA examination to determine the nature and extent of the service-connected scoliosis and spondylosis of the thoracic spine.  The claims folder must be provided to, and reviewed by, the examiner in conjunction with the evaluation.  All necessary tests and studies should be conducted.  

All pertinent orthopedic and neurological pathology associated with this service-connected disability should be annotated in the claims folder.  In particular, the examiner should discuss the presence or absence of unfavorable ankylosis of the entire spine and limitation of motion of the spine.  

With regard to any neurological symptomatology found to be present on examination, the examiner should express an opinion as to whether it is at least as likely as not that any such neurological pathology is the result of, or aggravated by, the service-connected scoliosis and spondylosis of the thoracic spine.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After any records obtained have been associated with the claims file or virtual VA records, provide the appellant with an examination to determine whether it is at least as likely as not that the appellant's erectile dysfunction is etiologically due to, or chronically aggravated by, a service-connected disability, to include medication taken for his service-connected disabilities.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After completion of the above, schedule the appellant for an appropriate VA examination regarding the appellant's claim of entitlement to SMC based on the need for regular aid and attendance of another person.  The examiner must review the appellant's entire claims file and should provide an opinion as to whether the appellant requires the regular aid and attendance of another person to perform daily self-care tasks such as bathing, dressing, attending to the wants of nature, or feeding himself, or to protect him from the hazards of his daily environment, due to his disabilities.  The examiner should explicitly opine as to whether the appellant's various service-connected disorders qualify him for aid and attendance compensation benefits.  

The examiner should specifically address whether the  appellant has a frequent need of adjustment of a back brace which, by reason of his back disabilities, cannot be done without aid or whether the back brace is the type of appliance which a normal person would be unable to adjust without aid, such as supports, belts, or an appliance with lacing at the back.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar, cervical and thoracic spine disabilities, entitlement to an initial evaluation in excess of 10 percent for scoliosis and spondylosis of the thoracic spine, entitlement to SMC based on aid and attendance/housebound and entitlement to SMC based on loss of use of a creative organ.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


